Citation Nr: 1500245	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-43 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder, to include secondary to service connected left knee disability.

2.  Entitlement to an increased rating in excess of 20 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1983 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for his left knee disability was in August 2011.  At his personal hearing, he reported that his left knee symptoms have increased since the August 2011 VA examination.  He described reduced range of motion, loss of balance, and instability.  Thus, as there is a suggestion of a worsening in the Veteran's left knee disability since the previous examination, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his left knee disorder may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, at the hearing, the question arose as to whether his bilateral foot disorder was secondary to his service connected left knee disorder.  He explained how his knee disability affected his gait that, in turn, aggravated his foot symptomatology.

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, an additional VA examination and opinion is necessary to resolve this question. 

The AOJ should also ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310  and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.

2. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.  Regardless as to whether he responds, obtain VA treatment records since November 2014.

3. Then, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of his service connected left knee disability and claim for service connected bilateral foot disability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).

The examiner should describe the nature and severity of the Veteran's left knee disorder.  The report should discuss the examiner's objective evaluation for any weakened movement of the knee, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function of the knee. The  examiner should specifically address the Veteran's functional loss in each knee due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.

The examiner must also comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination of the left knee.

The examiner must address whether it is at least as likely as not (50 percent or more probability) that: 

(a) any currently diagnosed bilateral foot disability is caused by his service connected left knee disability; or, 

(b) that any bilateral foot disability is aggravated  by his service connected left knee disability.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so

4. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


